     Case 2:19-cv-02137-KJM-KJN Document 18 Filed 09/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   BVD PETROLEUM US INC.,                           No. 2:19-cv-02137-KJM-KJN
12                      Plaintiff,                    ORDER
13           v.                                       (ECF Nos. 10, 17)
14   MB XPRESS INC. ET AL,
15                      Defendants.
16

17           On March 23, 2020, the magistrate judge filed findings and recommendations (ECF

18   No. 15), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On March 26, plaintiff

20   objected, and the magistrate judge withdrew the findings and recommendations. (ECF Nos. 16,

21   17.) The magistrate judge then filed new findings and recommendations on April 1, 2020, and

22   required objections within seven (7) days. No objections were filed.

23           The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

26   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

27   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   /////
                                                      1
     Case 2:19-cv-02137-KJM-KJN Document 18 Filed 09/11/20 Page 2 of 2

 1   supported by the record and by the proper analysis. Accordingly, IT IS HEREBY ORDERED
 2   that:
 3           1. The findings and recommendations (ECF No. 17) are ADOPTED IN FULL;
 4           2. Plaintiff’s Motion for Default Judgment (ECF No. 10) is GRANTED;
 5           3. Plaintiff is awarded final judgment in the amount of $242,561.75; and
 6           4. BVD is entitled to post-judgment interest, pursuant to 28 U.S.C. § 1961.
 7   DATED: September 10, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
